Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Charles Clyde Ingram, Appellant                        Appeal from the 173rd District Court of
                                                        Henderson County, Texas (Tr. Ct. No.
 No. 06-19-00072-CR         v.                          CR16-0711-173). Memorandum Opinion
                                                        delivered by Justice Stevens, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
$8,156.25 for attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Charles Clyde Ingram, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED DECEMBER 12, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk